Title: From George Washington to Nathanael Greene, 13 December 1780
From: Washington, George
To: Greene, Nathanael


                        
                            Dear Sir,
                            New Windsor 13th Decr 1780.
                        
                        It gives me much pleasure to hear, that my letters of introduction were serviceable to you. I am perswaded
                            there is not wanting a disposition in Congress, or the individual States to the Southward to afford you every support the
                            unhappy state of our finance (which seems to be the source from whence flows all our difficulties) will admit; But if any
                            thing in my power can give a spring to their exertions, every motive which can flow from public & private considerations
                            will urge me to comply with yr wishes.
                        You have no doubt an arduous task in hand, but where is the Man charged with conducting public business in
                            these days of public calamity that is exempt from it? Your difficulties I am perswaded are great, they may
                            be insurmountable—but you see them now through a different medium than you have ever done before,
                            because the embarrassment of every department is now concentered or combined in the Commanding Officer; exhibiting at one
                            view a prospect of our complicated distresses.
                        You friends, and the great public, expect every thing from your abilities that the means which may be put
                            into your hands are compett to, but both know full well the deranged situation of our Southern Affairs, and neither, I
                            trust, are so unreasonable as to expect impossibilities; I therefore think that you have nothing to apprehend on the
                            score of public dissatisfaction. on the contrary, that you may gain, but cannot lose in your Military reputation.
                        I will put your letter under a cover to Mrs Greene & request her to make use of the same Channel of
                            conveyance back—I shall take much pleasure in forwarding the letters to & from her, & think it the best medium of
                            conveyance for safety. I have the pleasure to inform you that I heard by Genl Varnum (who went on to Congress
                            Yesterday) that Mrs Greene & your family were well when he left Rhode Island. Genl McDougall talks of setting out for
                            Congress the beginning of next Week, but if he reaches Phila. by the opening of next Campaign it will be as much as
                            I expect from his dispatch.
                        We reached our Winter Qrs about the beginning of this Month, and I have been driven, by necessity, to
                            discharge the Levies— Want of Cloathing rendered them unfit for duty, and want of Flour would have disbanded the whole
                            Army, if I had not adopted this expedient for the relief of the Soldier for the War.
                        Without knowing that Colo. Hamilton ever had an Eye to the Office of Adjt General, I did, upon the
                            application of Colo. Scammell to resign it, recommend Genl Hand for reasons which may occur to you; one of them (&
                            not the smallest) was to guard (by having an Officer of Rank appointed) against the discontents which would have arisen in
                            the Inspectorate department, if a Junr Officer to the present Sub-Inspectors had been appointed, for you know, that, by
                            the present establishment of the Inspection the Adjt Genl for the time being, is the Second Officer in that line.
                            It would have been disagreeable therefore to the present Sub. inspectors, some of whom are full Colonels to have had a
                            Lt Col. put over them. With much sincerity & Affect. I am, Dr Sir, Yr most Obedt Servt
                        
                            Go: Washington.
                        
                    